                                          Case 4:20-cv-01566-HSG Document 24 Filed 10/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL ROBERT WITCZAK,                             Case No. 20-cv-01566-HSG
                                   8                     Plaintiff,                         ORDER GRANTING EXTENSION OF
                                                                                            TIME TO FILE AMENDED
                                   9              v.                                        COMPLAINT
                                  10     JARED D. LOZANO, et al.,                           Re: Dkt. No. 23
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Plaintiff’s request for an extension of time to file his amended

                                  14   complaint is GRANTED. Dkt. No. 23. By December 11, 2020, Plaintiff shall file an amended

                                  15   complaint. Failure to file an amended complaint in accordance with the Court’s September 29,

                                  16   2020 order (Dkt. No. 22) in the time provided in this order will result in dismissal of this action

                                  17   without further notice to Plaintiff.

                                  18          This order terminates Dkt. No. 23.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 10/29/2020

                                  21                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
